DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driver unit of claim 1 and lightning unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The driver unit is not described in the specification. The specification describes the lightning unit and a light bulb L (Fig. 9). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end of the waveguide unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The waveguide is not defined in the claim to have two ends and therefore the term “the other end of the waveguide unit” is not definite. 
Claim 1 recites the limitation "the other end of the rotary shaft" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The rotary shaft is not defined in the claim to have two ends and therefore the term “the other end of the rotary shaft” is not definite. 
Claim limitation “driver unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The driver unit is not described in the specification and no structure equivalent is present. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al (KR20150146191) in view of Ha et al (KR101779297). 

With regards to claim 1, Heum et al discloses a coaxial microwave rotary applicator for material processing (microwave coffee roaster having a rotating shaft 30, Fig. 1), comprising a waveguide unit (waveguide unit 50, Fig. 1); a microwave generator  being connected to one end of the waveguide unit (magnetron unit 40 connected to one end of the waveguide unit 50, Fig. 1),a chamber (chamber unit 20, Fig. 1) and the microwave generator being configured for suppling a microwave into the chamber (magnetron unit 40 is connected to waveguide unit 50 and supplies microwave energy to chamber unit 20, Fig. 1); a rotary shaft being connected to the chamber by one end thereof (rotary shaft 32, Fig. 1); a driver unit  being connected to the other end of the rotary shaft to drive the rotary shaft, so as to rotate the chamber (rotary shaft 30 being connected to and to drive rotary shaft 32, Fig. 1); and a sampling unit being connected a chamber (input part 70 connected to chamber part 20, Fig. 1).
Heum et al does not teach a bearing unit being connected to the other end of the waveguide unit by a non-rotary ring; a chamber, being connected to a rotary ring of the bearing unit.
Ha et al teaches a bearing unit being connected to the other end of the waveguide unit by a non-rotary ring (circular case 100 being connected to the other end of a microwave device 60 having a waveguide, Fig. 1); a chamber being connected to a rotary ring of the bearing unit (rotary drum 10 connected to a belt 14 which is also connected to circular case 100, Fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the applicator of Heum et al with the circular case as taught by Ha et al to provide a uniform casing that provides a sleek design. 
With regards to claim 2, Ha et al teaches wherein the waveguide unit comprises a waveguide tube being connected to the microwave generator by one end thereof (microwave device 60 is a magnetron with an antenna which would be considered a waveguide, Fig. 1) and an adapter tube being connected to the other end of the waveguide tube, having a first opening connected to the non-rotary ring of the bearing unit, so as to connect with the chamber via the non-rotary ring (waveguide connected the microwave device 60 to the circular case 100, Fig. 1).
With regards to claim 3, Ha et al teaches wherein the sampling unit comprises a hollow cylinder being used for confining the chamber therein (raw material inlet 101 and raw material inlet 12 constitute a sampling unit in which raw material inlet 12 is attached to rotary drum 10, Fig. 1), and has a feed-in portion that is arranged to correspondingly face to a material feed-in hole formed on one side of the chamber (raw material inlet 101 faces raw material inlet 12, Fig. 1); and a sampling opening being formed on one side of the hollow cylinder and being correspondingly faced to a material sampling hole formed on one side of the chamber (raw material inlet 101 faces raw material inlet 12, Fig. 1).
With regards to claim 9, Ha et al teaches wherein the hollow cylinder has a hole that is correspondingly faced to a material feed-out hole of the chamber (circular case 100 has a discharge port 102 that corresponds to the rotary drum 10, Fig. 1).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huem et al and Ha et al as applied to claims 1-3 and 9 above, and further in view of Belinkoff et al (US 4,450,758). 

With regards to claim 4, Heum et al and Ha et al does not discloses a transparent sheet, being disposed in the non-rotary ring, wherein the rotary shaft passes through a perforation groove formed on the transparent sheet. 
Belinkoff et al teaches a transparent sheet, being disposed in the non-rotary ring (cooking vessel 11 is formed of a transparent material such as heat resistant glass, col 5, lines 30-35), wherein the rotary shaft passes through a perforation groove formed on the transparent sheet (drive shaft 28 pass through a back groove 14 of cooking vessel 11, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the casing of Huem et al and Ha et al with the glass vessel as taught by Belinkoff et al in order to provide full visual inspection of the food contained in the heating device. 

Claim(s) 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huem et al and Ha et al as applied to claims 1-3 and 9 above, and further in view of Mun (KR20160131362). 

With regards to claim 5, Huem et al and Ha et al does not teach a cooling unit, being located below the non-rotary ring so as to be correspondingly faced to a ventilation portion formed on the chamber, and comprising at least one cooling fan and a measuring portion.
Mun teaches a cooling unit being located below the non-rotary ring (pen sucks the outside air to cool the heat of the grain in the tray 210, Fig. 3) so as to be correspondingly faced to a ventilation portion formed on the chamber (discharge port 170, Fig. 1), and comprising at least one cooling fan (pen 250, Fig. 3) and a measuring portion (temperature display unit located on the operation panel 116, paragraph 0027, lines 1-2).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Huem et al and Ha et al with the cooling unit of Mun in order to provide efficient cooling for a heating apparatus to properly heat coffee beans. 
With regards to claim 10, Mun teaches wherein cooling unit is integrated with the sampling unit (pen 250 is integrated with grain tray 210 through inlet port 260, Fig. 3).

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huem et al and Ha et al as applied to claims 1-3 and 9 above, and further in view of Chang (US 2018/0317538). 

With regards to claim 6, Huem et al and Ha et al does not teach a plurality of isolation members, being disposed in the chamber for separating an internal of the chamber into a plurality of processing spaces.
Chang teaches a plurality of isolation members being disposed in the chamber for separating an internal of the chamber into a plurality of processing spaces (main body 10 has two drums 11 and 12 that constitute different processing spaces, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Huem et al and Ha et al with the drums as taught by Chang in order to provide a drum for a coffee roaster that is continuously stirred and increase the taste and quality of the heated goods. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huem et al and Ha et al as applied to claims 1-3 and 9 above, and further in view of Song (US 2004/0074400). 

With regards to claim 7, Huem et al and Ha et al does not teach a first viewing portion, being formed on one side of the chamber; and a second viewing portion, being formed on one side of the hollow cylinder.
Song teaches a first viewing portion, being formed on one side of the chamber; and a second viewing portion, being formed on one side of the hollow cylinder (the coffee roaster has a viewer 12 that has and first side and second on different sides of chamber 32, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Huem et al and Ha et al with the viewer as taught by Song in order to provide a user with a visual aide to determine the doneness of a heated good in a roaster. 

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huem et al and Ha et al as applied to claims 1-3 and 9 above, and further in view of Tun et al (US 2018/0343913). 

With regards to claim 11, Huem et al and Ha et al does not teach a lighting unit, being used for providing an illumination light into the chamber.
Tun et al teaches a lighting unit, being used for providing an illumination light into the chamber (a bean roasting apparatus having a light emitting device 330 faces the observation opening 220 and is configured to illuminate the inside of the receiving structure 220, paragraph 0046, lines 1-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the device of Huem et al and Ha et al with the light emitting device as taught by Tun et al in order to provide a visual aide to allow the user to monitor the heating of a food. 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach at least one lid, covering on a second opening of the adapter tube, and comprising a plurality of wire holes and an axis hole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761